Appeal from a judgment, entered February 5, 1974, upon a decision of the Court of Claims. On December 13, 1969 at 4:20 p.m., the then 19-year-old claimant, Linda Turnbull, was driving east on Routes 206 and 41 about two miles east of the Hamlet of Coventry when she collided with a concrete bridge parapet. Claimants allege the accident occurred because the curve on the approach to the bridge was improperly banked, there was an inadequate shoulder between the edge of the highway and the parapet, and the curve, bridge and shoulder were not properly marked. The posted speed limit was 50 miles per hour. The Court of Claims found, and expert testimony in the record indicates, that the curve and bridge could be safely negotiated at 60 miles per hour. Furthermore, the photographs showing the approach to the bridge support the court’s conclusion that a reasonably careful driver would have seen the signs marking the bridge and been able to avoid it. The previous accidents at the same site do not compel a contrary conclusion since they both involved intoxicated drivers. Although the narrow space between the road edge and the parapet may have been a hazard, it would have been seen and avoided on a dry road by a prudent driver. The accident was the result of driver negligence or some other cause (such as vehicle malfunction) not attributable to the State (see Jennings v State of New York, 55 AD2d 745; Chalone v State of New York, 53 AD2d 961). Judgment affirmed, without costs. Mahoney, P. J., Kane, Main, Larkin and Herlihy, JJ., concur.